Wood, J., (after stating the facts). Section 1689 of Kirby’s Digest is as follows: “Every person who, with intent to defraud or cheat another, shall designedly, by color of any false token or writing, or by any other false pretense, * * * obtain from any person any money, * * * upon conviction thereof shall be deemed guilty of larceny and punished accordingly.” No allegation is contained in the indictment showing that appellee or the Lester Vehicle & Implement Company was in any manner connected with the “Arkansas corporation,” for whose shares of stock O’Melia subscribed and paid $1,500. There is no allegation that the Lester Vehicle & Implement Company was the Arkansas Company whose stock it is alleged O’Melia subscribed for and obtained by the payment of $1,500 to appellee. It is not alleged that appellee owned any shares of stock in the “Arkansas corporation,” that he was an officer or agent of the corporation, or in any manner authorized to represent it in the sale of its stock. Without some such connection being alleged, the indictment does not charge the offense of obtaining money under false pretense. A general allegation is not sufficient. The facts constituting in law the offense must be alleged. If not alleged, they cannot be proved. In the absence of an allegation showing the connection between the Lester Vehicle & Implement Company, appellee, and the “Arkansas corporation,” it is impossible to see how any false representation of appellee with reference to the financial standing of the Lester Vehicle & Implement Company was calculated to and did induce O’Melia to purchase stock in some Arkansas corporation unnamed in the indictment. Nothing can be taken by intendment to supply the acts and facts necessary to constitute the crime with which it is sought to charge the accused. Barton v. State, 29 Ark. 68; State v. Ellis, 43 Ark. 93; State v. Graham, 38 Ark. 519. See also Gage v. State, 67 Ark. 308. The ruling of the court sustaining the demurrer was correct. Affirm.